—

Co co YT DH Ww FP WY WY

Ny NO NO NO NO NO VN NO NR
ao nN NO UN B&R WH NO eK CO NO FBT AN HD A F&F WH HPO KY CO

Case 3:18-cv-05215-JD Document 62 Filed 07/29/19 Page 1of1

Timothy W. Moppin, SBN 133363
Attorney at Law

2015 Junction Avenue

El Cerrito, California 94530
Telephone: (510) 232-0442
timmoppin@aol.com

Richard M. Nichols SBN 166638
Attorney at Law

876 Arlene Way

Novato, CA 94947

Telephone: (415)-314-0066
rnicholspe@gmail.com

Attorneys for Plaintiff
HOPE SOLO
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
HOPE SOLO, Case No.: 3:18-cv-05215
CERTIFICATE OF CONFERENCE
Plaintiff,
v.

UNITED STATES SOCCER FEDERATION,

Defendants.

 

 

 

I, Richard M. Nichols, do hereby certify that, as Counsel of Record for Plaintiff Solo, I
contacted the Attorney's for Non-Parties Alex Morgan et al on July 29, 2019 to confer on their
Opposition to Plaintiff's Motion For Administrative Relief (“Opposition”), and my request that
the Opposition be withdrawn. Agreement could not be reached on the Opposition and the
Opposition was not withdrawn. (See attached Exhibit 1.)

(Caaifibef

Richard M. Nichols

Dated: July 29, 2019

1464266 1

 

CERTIFICATE OF CONFERCENCE

 

 
